Exhibit 10.65

[***] A CONFIDENTIAL PORTION OF THIS EXHIBIT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

TRANSITION SERVICES AGREEMENT

THIS AGREEMENT (this “Agreement”) is made and entered into as of September 24,
2012 by and among QLT Inc., a corporation organized under the laws of British
Columbia (“QLTI”), QLT Ophthalmics, Inc., a Delaware corporation (“QOI”, and
with QLTI, each a “Seller” or collectively, “Sellers”), and Valeant
Pharmaceuticals International, Inc., a corporation organized under the laws of
Canada (the “Company”).

WHEREAS, Sellers and the Company are parties to that certain Asset Purchase
Agreement dated as of September 21, 2012 (the “Purchase Agreement”), pursuant to
which Valeant Pharmaceuticals International, Inc. purchased from Sellers all of
the Purchased Assets and assumed the Assumed Liabilities (as each term is
defined in the Purchase Agreement); and

WHEREAS, this Agreement is the Transition Services Agreement referred to in the
Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective warranties,
covenants and agreements hereinafter set forth, and intending to be legally
bound hereby, the parties hereto agree as follows:

Section 1. Definitions; Interpretation

(a) In this Agreement, the following terms shall have the following meanings.

“AAA” shall have the meaning set forth in Section 15(f)(i).

“AAA Rules” shall have the meaning set forth in Section 15(f)(ii).

“Additional Service” shall have the meaning set forth in Section 2(b).

“Agents” shall have the meaning set forth in Section 13(b)(i).

“Agreement” shall have the meaning set forth in the first paragraph herein.

“Arbitrator” shall have the meaning set forth in Section 15(f)(ii).

“Claim” shall have the meaning set forth in Section 9.

“Company” shall have the meaning set forth in the preamble hereto.

“Confidential Information” shall have the meaning set forth in Section 13(a).

“Disclosing Party” shall have the meaning set forth in Section 13(a).

“Dispute” shall have the meaning set forth in Section 5.

 

1



--------------------------------------------------------------------------------

“Executive Committee” shall have the meaning set forth in Section 5.

“Facilities” shall have the meaning set forth in Section 14(a).

“Force Majeure” shall have the meaning set forth in Section 11(a).

“Payee” shall have the meaning set forth in Section 3(d).

“Payor” shall have the meaning set forth in Section 3(d).

“Person” means an individual, a limited liability company, a joint venture, a
corporation, a partnership, an association, a governmental authority, a trust, a
division or an operating group of any of the foregoing or any other entity or
organization.

“Prior Period” shall have the meaning set forth in Section 2(a).

“Project Manager” shall have the meaning set forth in Section 4.

“Purchase Agreement” shall have the meaning set forth in the recitals hereto.

“Receiving Party” shall have the meaning set forth in Section 13(a).

“Security Regulations” shall have the meaning set forth in Section 14(a).

“Sellers” shall have the meaning set forth in the preamble hereto.

“Seller Services” means the Services described on Schedule I attached hereto.

“Service Provider” means, with respect to Seller Services, Sellers or, if not
Sellers, the Person (other than an employee of one of the Sellers) providing the
Services on behalf of Sellers.

“Service Recipient” means, with respect to Seller Services, the Company or its
Affiliates.

“Services” means any of the services to be provided by or on behalf of the
Service Provider under this Agreement and described on Schedule I, with respect
to Schedule I as updated and supplemented from time to time in accordance with
the provisions of this Agreement.

“Term” means, the period commencing on the date hereof and ending on the
termination or expiration date of the last Service to terminate or expire under
this Agreement (as may be amended, modified or supplemented) but, in any event,
not later than August 31, 2013, unless such period is extended in accordance
with Schedule I.

“Third Party” means any Person other than the Service Provider, the Company or
their respective Affiliates.

 

2



--------------------------------------------------------------------------------

All capitalized terms not otherwise defined herein shall have the meaning
ascribed to such terms in the Purchase Agreement.

(b) The article and section headings contained in this Agreement are solely for
the purpose of reference, are not part of the agreement of the parties hereto
and shall not in any way affect the meaning or interpretation of this Agreement.
As used in this Agreement, “including” and “includes” shall mean including
without limitation. References to Sections and Schedule I are to Sections of or
Schedule I to, this Agreement and Schedule I is hereby incorporated in and made
a part of this Agreement as if set forth in full herein.

Section 2. Services

(a) During the Term, subject to Section 2(b), Sellers shall, and shall cause
each Service Provider providing Seller Services to, provide to the Company, the
Seller Services, directly or through Third Party Service Providers, in each case
subject to the terms and conditions set forth herein. Subject to Section 2(b),
the Services requested hereunder may be only those that were (i) provided to the
Business during the period beginning August 15, 2012 and ending as of the date
hereof (the “Prior Period”) or (ii) contemplated by Sellers during the Prior
Period to be provided to the Business during the Term if Sellers had continued
to operate the Business. The Services which may be requested hereunder in
accordance with the terms and conditions of this Agreement shall be
(i) substantially equivalent in scope and volume as the Services provided during
the Prior Period, (ii) at least as complete in all material respects in which
such Services have been provided during the Prior Period (except as expressly
agreed to otherwise), (iii) provided with the same degree of skill, care and
diligence as provided during the Prior Period, and (iv) given substantially
equal priority and substantially equal treatment that such Services received
during the Prior Period. Service Providers’ obligation to provide sales Services
at current levels is dependent on its ability to maintain intact its current
sales force, of which there can be no assurance. Failure of Service Provider to
retain a contract sales force sufficient to provide sales Services hereunder
shall not constitute a breach of this Agreement, provided, that Service Provider
has used commercially reasonable efforts to retain its sales force and replace
lost personnel.

(b) The parties hereto acknowledge that the Services provided to the Business or
contemplated to be provided during the Prior Period may not include certain
other services that may be necessary to facilitate the transactions contemplated
by the Purchase Agreement. The Service Recipient may request in writing such
other additional services from Service Provider (each, an “Additional Service”),
as necessary to facilitate the transactions contemplated by the Purchase
Agreement. Service Provider will consider any such request for Additional
Services promptly and in good faith. In the event that the parties agree that
Service Provider should provide any such Additional Service, the parties shall
execute an appropriate ancillary agreement for such Additional Services. Each
such ancillary agreement shall set forth, among other things, (i) the time
period during which such Additional Service shall be provided, (ii) a
description of such Additional Service in reasonable detail, (iii) the cost and
fee to the Service Recipient for such Additional Service (it being agreed that
the charge for such service shall be determined using the methodology consistent
with the methodology used to calculate charges for similar Services provided
hereunder, where appropriate), and (iv) any additional terms and conditions
specific to such Additional Service. Service Provider’s obligations with

 

3



--------------------------------------------------------------------------------

respect to providing any such Additional Service shall become effective only
upon mutual agreement of the parties as reflected in any such ancillary
agreement being duly executed and delivered by each party.

(c) Unless otherwise expressly mutually agreed in writing, in no event shall any
such modification or supplement to Schedule I or the execution of any ancillary
agreements result in any change in the fees currently set forth in Schedule I
with respect to the Services set forth therein.

(d) Notwithstanding anything to the contrary in this Section 2, Service Provider
shall provide (or cause to be provided) to Service Recipient any reasonable
cooperation and assistance requested by Service Recipient for the transition
from Services to replacement services, whether such replacement services are to
be provided by Service Recipient or any other Person, including without
limitation, allocating and providing commercially reasonable access to
appropriate personnel and making available (or having made available) on a
timely basis to Service Recipient all non-privileged and non-confidential
information and materials reasonably requested by Service Recipient about the
Services and descriptions of the information technology systems used in
connection with the provision of such Services. All services provided under this
Section 2(d) by Service Provider shall be deemed to be Services under this
Agreement and Service Provider shall be compensated for such Services. During
the Term and subject to the last sentence of this Section 2(d), Service Provider
shall deliver to Service Recipient such non-privileged and non-confidential
documents, records and information as are reasonably necessary to achieve such
transition. Immediately upon the termination or expiration of this Agreement
(i) Service Provider shall promptly deliver to Service Recipient copies of any
and all such remaining documents, records and information in Service Provider’s
possession which Service Recipient is entitled pursuant to the Purchase
Agreement and (ii) Service Recipient shall promptly return to Service Provider
all such non-privileged and non-confidential documents, records and information
in Service Recipient’s possession or under its control, other than those
non-privileged and non-confidential documents, records and information that
Service Recipient is entitled to retain pursuant to the Purchase Agreement. For
the purposes of this Section 2(d), “non-confidential”, as it relates to
documents, records and information, shall include information and materials for
which the Service Provider (or its Affiliate) does not owe a duty or obligation
of non-disclosure to a Third Party.

(e) The Service Recipient understands that certain Services may be provided to
it by the Service Provider pursuant to agreements between either the Service
Provider or the Service Recipient and various Third Parties. With respect to any
of the Services that are currently performed under any Assumed Contract, to the
extent provided for in Schedule I, the Service Provider will reasonably assist
the Service Recipient in managing the activities of such Third Parties in the
specified areas of Services but shall not be responsible or liable for any acts
or omissions of any such Third Party or the failure of any such Third Party to
perform its obligations under an Assumed Contract, except to the extent that
such failure is the result of any breach of this Agreement by Sellers.

(f) The Service Recipient will reasonably cooperate with the Service Provider in
order to facilitate the provision and receipt of the Services, including
providing all information necessary to enable Service Provider to comply with
any reporting obligations it may have

 

4



--------------------------------------------------------------------------------

pursuant to the Patient Protection and Affordable Care Act, Pub. L. No. 111-148.
The Service Recipient further agrees to supply or cause to be supplied to
Service Provider all components necessary for the manufacture by Service
Provider of the Lasers consistent with specifications set forth in Schedule
1.1(a) of the Seller Disclosure Letter; provided, however, that the failure to
supply or cause to be supplied to Service Provider the components necessary for
the manufacture by Service Provider of the Lasers as a result of the Service
Recipient’s inability to obtain such components on commercially reasonable terms
shall not be a breach hereunder by the Service Recipient but instead shall
solely serve to relieve the Service Provider of its obligations with respect to
the manufacture of the Lasers. The Service Recipient acknowledges that the
Services are dependent on such reasonable cooperation and compliance with the
obligations set forth in the previous sentence, and that its failure to so
cooperate or comply with its obligations, if not reasonable, shall relieve the
Service Provider of its obligation to provide the related Services to the extent
such failure renders such provision impractical or impossible.

(g) The Service Recipient will comply in all material respects with all
applicable policies and procedures of the Service Provider. Nothing in this
Agreement shall require the Service Provider to change, modify or amend any of
its or its Affiliates’ policies or procedures or act in a manner inconsistent
with such policies or procedures.

(h) Service Provider will make all ordinary course decisions with respect to the
provision of Services, including all decisions with respect to the collection,
investigation, analysis, reporting, and exchange of information concerning all
aspects of adverse events, product safety and product complaints, to the extent
not inconsistent with written instructions provided to Service Provider by
Service Recipient. Service Recipient shall make all material non-ordinary course
decisions with respect to the Services and the Business, including any final
decisions with respect to whether or not to initiate a product recall. Service
Provider will promptly notify Service Recipient of any occurrence or facts known
to Service Provider which could reasonably be expected to require a material
non-ordinary course decision by Service Recipient. The Parties will promptly
consult with each other on the non-ordinary course decision, and Service
Recipient will promptly make and notify Service Provider of the decision
together with any related instructions.

(i) The Service Provider warrants that it will provide its Services (i) in a
professional manner (taking into account both quality and timeliness), and
(ii) such that the nature, quality, standard of care and the service levels at
which such Services are performed are no less than that which are substantially
similar to the nature, quality, standard of care and service levels at which the
same or similar services were performed by or on behalf of the Service Provider
to the Business in the Prior Period.

(j) Service Recipient hereby grants to Service Provider a limited, non-exclusive
license under the Transferred Intellectual Property and the Assumed Contracts
(including the Novartis Agreement), subject to any limitations contained
therein, solely if and to the extent necessary to perform the Services.

 

5



--------------------------------------------------------------------------------

Section 3. Payment

(a) In consideration for the provision of Services by the Sellers, the Service
Recipient agrees to pay to the applicable Seller those amounts determined in
accordance with the hourly rates assigned to Sellers’ employees and other
charges described on Schedule I. Subject to compliance with Section 6, the
Service Provider may increase the charges for any Service provided to the
Service Recipient if the Service is provided pursuant to an agreement between
the Service Provider and a Third Party and such Third Party increases its
charges under such agreement; provided, further, that such increase shall be
limited to actual costs and expenses levied on the Service Provider by such
Third Party. The parties hereto acknowledge and agree that any costs and
expenses related to providing and receiving any goods or services hereunder from
a Third Party shall be fully passed through to the Service Recipient but without
markup and only to the extent such goods and services are actually received by
or for the benefit of the Service Recipient; provided, however that, to the
extent that such Third Party does provide goods and services to or for the
benefit of the Service Recipient and such costs and expenses are fully passed
through to the Service Recipient, then the Service Provider shall not be
entitled to charge a fee in respect of such goods or services, except to the
extent that the Service Provider actually performs services with respect
thereto.

(b) Not later than twenty-one (21) days after the last day of each fiscal month
of Sellers (or, if such date is not a Business Day, then on the immediately
succeeding Business Day), the Service Provider shall provide to the Service
Recipient an invoice for the preceding month’s Services, which shall list
(i) the Services provided by the Service Provider to the Service Recipient for
such month, and (ii) the charges for such Services. The amount stated in such
invoices shall be paid by the Service Recipient in full within thirty (30) days
of the issuance of the invoices (or, if such date is not a Business Day, then on
the immediately succeeding Business Day) to an account designated by the Service
Provider, except to the extent such amount shall be the subject of a good faith
dispute between the Service Provider and the Service Recipient.

(c) Without prejudice to the Service Provider’s other rights and remedies, where
any sum remains unpaid five (5) Business Days after the applicable due date, it
shall carry interest, which shall accrue daily, from the due date until the date
of actual payment, at a rate based on the prime rate listed in the Wall Street
Journal (Bond Yields and Rates) on the date such sum is due and payable plus
four percent (4%).

(d) All payments due to the Service Provider under this Agreement shall be
exclusive of any sales tax or other applicable tax or levy, which shall be
payable by the Service Recipient. Each party hereto will make all payments to
the other party under this Agreement without deduction or withholding for taxes
except to the extent that any such deduction or withholding is required by
applicable Law in effect at the time of payment. Any tax required to be withheld
on amounts payable under this Agreement will promptly be paid by the party
making the payment (the “payor”) on behalf of the party receiving the payment
(the “payee”) to the appropriate Governmental Authority, and the payor will
furnish the payee with proof of payment of such tax. Any such tax required to be
withheld will be an expense of and borne by the payee. The parties will
cooperate with respect to all documentation required by any Taxing Authority or
reasonably requested by the payor to secure a reduction in the rate of
applicable

 

6



--------------------------------------------------------------------------------

withholding taxes. Each party will provide the other party a duly completed and
validly executed IRS Form W-9 or IRS Form W-8BEN, as appropriate, at signing.

(e) Each party hereto acknowledges and agrees that it shall not be permitted to
set-off any amount owed by such party pursuant to this Agreement against any
amount or obligation owed to such party or an Affiliate hereunder or pursuant to
the Purchase Agreement or any other Ancillary Agreement.

(f) All payments hereunder shall be made in United States Dollars.

Section 4. Project Managers

The Service Provider and the Service Recipient shall each appoint a person to
act as its project manager (each, a “Project Manager”) and contact point, to
deal with issues arising out of the performance of this Agreement, and to
facilitate the orderly provision and receipt of the Services. Initially, the
Project Manager for Sellers shall be [***], and the Project Manager for the
Company shall be [***]. Each party hereto agrees to provide reasonable access
(in person, by telephone or electronically via e-mail) during normal business
hours to its Project Manager for problem resolution. Each party agrees to
delegate sufficient authority to its Project Manager to enable such Project
Manager to manage the Services on behalf of such party and to resolve disputes
between the parties with respect thereto in accordance with Section 5. Each
party may change its Project Manager upon written notice to the other party of
the name and email of its new Project Manager.

Section 5. Dispute Resolution

In the event of any dispute, controversy or claim arising out of or relating to
this Agreement, or the breach, termination or validity thereof, including the
dispute of any fees (including Monthly Service Fees) or Services or any claim by
a party hereto that the other party (or any of such other party’s Affiliates)
has breached the terms hereof (each, a “Dispute”), the Project Managers from
each party shall meet (by telephone or in person) no later than five
(5) Business Days after receipt of notice by either party of a request for
resolution of a Dispute. The Project Managers shall enter into negotiations
aimed at resolving any such Dispute. If the Project Managers are unable to reach
a mutually satisfactory resolution of the Dispute within ten (10) Business Days
after receipt of notice of the Dispute, the Dispute shall be referred to an
Executive Committee (the “Executive Committee”) comprised of at least one
(1) member of the senior management of each party hereto. The initial members of
the Executive Committee, including relevant contact information, are set forth
on Annex I, and either party may replace its Executive Committee members at any
time with other members of similar seniority by providing notice in accordance
with Section 12. The Executive Committee will meet (by telephone or in person)
during the next ten (10) Business Days and attempt to resolve the Dispute. In
the event that the Executive Committee is unable to resolve the Dispute, the
parties may pursue their rights as set forth in Section 15(f).

 

7



--------------------------------------------------------------------------------

Section 6. Sub-Contracting; Third Party Agreements

(a) The Service Provider may delegate or sub-contract its duties under this
Agreement only to a qualified Third Party; provided that, except for any acts,
omissions or defaults of a Third Party to an Assumed Contract or as provided in
Section 4.4 of the Purchase Agreement, notwithstanding such delegation or
sub-contracting, the Service Provider shall remain liable for the performance of
its duties hereunder and shall ensure and guaranty that any Services provided by
a subcontractor shall meet Service Provider’s obligations set forth in
Section 2(a) (i), (ii), (iii) and (iv).

(b) The Service Recipient acknowledges that the Services that were provided
through Third Parties prior to the date hereof are subject to the terms and
conditions of any applicable agreements between the Service Provider and such
Third Parties, and the Service Recipient agrees to comply with such terms and
conditions to the extent applicable to the Service Recipient and necessary for
purposes of receipt of such Services by the Service Recipient. The Service
Recipient further acknowledges that in order to be able to provide the Services,
Service Provider will be required to enter into agreements with Third Parties
and agrees that Service Provider may engage Third Parties to provide Services
directly or indirectly to Service Recipient. For any Service to be delegated to
a Third Party after the date hereof under an agreement entered into after the
date hereof, and so long as any such Service is provided directly to the Service
Recipient and not to Service Provider or any Affiliates of Service Provider,
Service Provider shall provide Service Recipient with a copy of any agreement
contemplated to be entered into with such Third Party in relation to such
Service and seek Service Recipient’s consent to such delegation, which consent
shall not be unreasonably withheld or delayed; provided, however, that Service
Recipient shall not have any right to consent to any agreement with a Third
Party pursuant to which Services are provided directly to Service Provider or
any Affiliates of Service Provider for the benefit of Service Recipient, except
to the extent that any such agreement with a Third Party would result in an
increase in the cost to the Service Recipient in which case Service Provider
shall provide Service Recipient with a copy of any agreement contemplated to be
entered into with such Third Party in relation to such Service and seek Service
Recipient’s consent to such delegation, which consent shall not be unreasonably
withheld or delayed.

(c) Subject to Section 4.4 of the Purchase Agreement, which if applicable shall
control, and notwithstanding anything to the contrary contained herein, the
Service Provider shall use commercially reasonable efforts to obtain all
consents from vendors that are necessary in order to provide any of the Services
to the Service Recipient under this Agreement; provided, however, that the
Service Provider shall not be required to pay any out-of-pocket fees to any
vendor in order to obtain such consent, but shall, instead, notify the Service
Recipient and offer the Service Recipient the opportunity to pay such
out-of-pocket fees. In the event that the Service Provider is unable to obtain
any such consent, the parties hereto will work together to agree upon a
commercially reasonable alternative arrangement. Any costs specified in the
third sentence of Section 3(a) and any actual out-of-pocket fees levied on the
Service Provider (i) in connection with its efforts to obtain and implement such
consents and (ii) in connection with the implementation of any such commercially
reasonable alternative arrangement, shall be borne by the Service Recipient,
provided, however, that the Service Provider has incurred such costs and/or fees
only with the prior approval of the Service Recipient.

 

8



--------------------------------------------------------------------------------

Section 7. Term and Termination and Effects of Termination

(a) Except as otherwise provided herein or unless otherwise agreed in writing by
the parties hereto, the Service Provider’s obligation to provide or procure, and
the Service Recipient’s obligation to purchase, a Service shall cease in
accordance with the date set forth on Schedule I (unless earlier terminated
hereunder) but, in any event, not later than the end of the Term.

(b) In the event that a party hereto commits a material breach of any of the
terms or conditions of this Agreement, the other party may terminate this
Agreement unless such breach is cured not later than thirty (30) days after
receipt by the breaching party of written notice of such breach.

(c) Subject to the restrictions set forth herein, if the Service Recipient
should wish to terminate a Service in accordance with the terms and conditions
of this Agreement, the Service Recipient shall provide written notice to the
Service Provider not later than thirty (30) days prior to the requested
termination date for such Service. All actual out-of-pocket costs, if any,
imposed on the Service Provider resulting from the Service Provider’s
termination of any agreement with a Third Party subcontractor that is no longer
required by the Service Provider as a result of any such termination shall be
borne by the Service Recipient. In the event that termination of a Service may
affect the Service Provider’s ability to continue to provide any non-terminated
Service, upon the Service Recipient’s request, such Service shall not be
terminated and the parties hereto shall discuss a reasonable alternative.
Notwithstanding the foregoing provisions, the parties hereto acknowledge and
agree that, in certain instances, completion of the separation of the Company
data from the systems of Sellers and their Affiliates and the transfer of such
data to the Company may require time periods longer than the thirty (30) day
period specified in this Section 7(c). In any such event, the parties agree to
negotiate in good faith a longer period of time for any and all such transfers
following the termination notice.

(d) Not later than thirty (30) days following the date it receives a final
invoice from Service Provider following termination or expiration of this
Agreement, the Service Recipient shall pay to the Service Provider all remaining
monies due to the Service Provider hereunder in respect of Services provided
prior to such termination or expiration except for any amounts then the subject
of a good faith dispute.

Section 8. Limitation of Liability

(a) The Service Provider shall not be liable (including any liability for the
acts and omissions after the date hereof of its Affiliates or any of their
respective employees, Agents and subcontractors) to the Service Recipient in
connection with this Agreement except with respect to direct damages arising out
of the Service Provider’s breach of the terms of this Agreement, willful
misconduct or gross negligence in performing its obligations under this
Agreement; provided that such direct damages shall not exceed the aggregate fees
paid by the Service Recipient to the Service Provider for Services pursuant to
this Agreement, except to the extent such damages arise as a result of the
Service Provider’s willful misconduct or gross negligence.

 

9



--------------------------------------------------------------------------------

(b) THE SERVICE PROVIDER DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING ALL IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, IN CONNECTION
WITH THIS AGREEMENT.

Section 9. Indemnification

Except to the extent caused by Service Provider’s breach of the terms of this
Agreement, willful misconduct or gross negligence in performing its obligations
under this Agreement, the Service Recipient hereby agrees to indemnify and hold
the Service Provider harmless from and against any and all claims, actions
(including in connection with non-payment of any withholding tax due hereunder),
suits, losses, demands, damages, costs and expenses (including reasonable
attorneys’ fees) of every kind, nature, or description brought by a Third Party
directly arising out of or related to the provision or use of Services received
hereunder or any Additional Service (each, a “Claim”). The Service Provider
hereby agrees to indemnify and hold the Service Recipient harmless from and
against any and all Claims arising from Service Provider’s or its Affiliates’
breach of the terms of this Agreement, willful misconduct or gross negligence in
performing Service Provider’s obligations hereunder. The obligations of the
parties hereto with respect to a Third Party Claim shall be subject to the
procedures set forth in Sections 8.3 and 8.4 of the Purchase Agreement, mutatis
mutandis. In the event of any conflict between this Section 9 and any provision
of the Purchase Agreement to the contrary, this Section 9 shall control.

Section 10. Insurance

Each party hereto shall, throughout the term of this Agreement, carry
appropriate insurance with a reputable insurance company covering property
damage, automobile and general liability insurance (including contractual
liability) to protect its own business and property interests. In addition, each
party shall maintain workers compensation insurance with at least statutory
limits. Where permitted by applicable Law, such workers compensation insurance
shall include a waiver of subrogation in favor of the other party.

Section 11. Force Majeure

(a) Neither party hereto shall be liable for delay in performance (other than
the payment of money) of its obligations to the extent caused by events which
could not have been foreseen and are beyond the reasonable control of the party
affected (an event of “Force Majeure”), including but not limited to (i) acts of
God, the elements, epidemics, explosions, accidents, landslides, lightning,
earthquakes, fires, storms (including but not limited to tornadoes and
hurricanes or tornado and hurricane warnings), sinkholes, floods, or washouts;
(ii) labor shortage or trouble including strikes or injunctions (whether or not
within the reasonable control of such party and provided that the settlement of
strikes and other labor disputes shall be entirely within the discretion of the
party experiencing the difficulty); (iii) inability to obtain material,
equipment or transportation; (iv) national defense requirements, war, blockades,
insurrections, sabotage, terrorism, riots, arrests and restraints of the
government, either federal or state, civil or military (including any
governmental taking by eminent domain or otherwise); or (v) any changes in
applicable Law, regulation or rule or the enforcement thereof by any
Governmental Authority having jurisdiction, that limits or prevents a party from
performing its obligations hereunder or any notice from any such Governmental
Authority of its intention to fine or

 

10



--------------------------------------------------------------------------------

penalize such party or otherwise impede or limit such party’s ability to perform
its obligations hereunder.

(b) The Service Provider will endeavor to provide to the Service Recipient
uninterrupted Services through the Term. In the event, however, that (i) the
Service Provider is wholly or partially prevented from providing a Service or
Services either temporarily or permanently by reason of any Force Majeure event,
or (ii) the Service Provider, in the exercise of its reasonable good faith
judgment, deems it necessary to suspend delivery of a Service hereunder for
purposes of inspection, maintenance, repair, replacement of equipment parts or
structures, or similar activities consistent with past practices, the Service
Provider shall not be obligated to deliver such Service during such periods,
and, in the case of the immediately preceding clause (ii), the Service Provider
shall cooperate with the Service Recipient with respect to the timing of such
interruption. Notices provided under this Section 11(b) shall be provided to the
Service Recipient’s Project Manager (or other executive designated in writing by
the Service Recipient in accordance with Section 12) and may be provided by
e-mail at the address specified in Section 4 (or as otherwise directed in
writing by Service Recipient in accordance with Section 12).

Section 12. Notices

Notices or other communications required or permitted hereunder shall be deemed
to have been sufficiently given (a) four (4) Business Days following deposit in
the mails if sent by registered or certified mail, postage prepaid; (b) when
sent, if sent by facsimile transmission; (c) when delivered, if delivered
personally to the intended recipient; and (d) one (1) Business Day following
deposit with an overnight courier service, in each case addressed as follows:

If to Sellers:

QLT Inc.

887 Great Northern Way, Suite 101

Vancouver, B.C.

Canada, V5T 4 T5

Attention:   Chief Executive Officer Facsimile:   (604) 873-0816

with a copy (which shall not constitute notice) to:

Nutter McClennen & Fish LLP

155 Seaport Boulevard

Boston, Massachusetts 02210

Attention:   James E. Dawson Facsimile:   (617) 310-9623

If to the Company:

Valeant Pharmaceuticals International, Inc.

700 Route 202/206 North

 

11



--------------------------------------------------------------------------------

Bridgewater, New Jersey 08807

Attn: Chief Executive Officer, with a copy to the General Counsel

Facsimile:   (949) 315-3590

with a copy (which shall not constitute notice) to:

Sullivan & Cromwell LLP

1888 Century Park East, Suite 2100

Los Angeles, California 90067

Attention:   Alison S. Ressler Facsimile:   (310) 712-8800

or to such other address or number as shall be furnished in writing by any such
Person in such manner, and such notice or communication shall be deemed to have
been given as of the date so delivered, faxed or mailed.

Section 13. Confidentiality of Information

(a) Except as provided below, all data and information from and after the date
of this Agreement disclosed between the Service Provider and the Service
Recipient concerning the subject matter of this Agreement and whether disclosed
before or after the date hereof, including information relating to or received
from Third Parties or to which the Service Provider or the Service Recipient
otherwise has access pursuant to this Agreement, is deemed confidential
(“Confidential Information”). A party hereto or its Affiliates receiving
Confidential Information (the “Receiving Party”) from the other party or its
Affiliates (the “Disclosing Party”) will not use such information for any
purpose other than for which it was disclosed and, except as otherwise permitted
by this Agreement, shall not disclose to Third Parties any of the Disclosing
Party’s Confidential Information for a period of five (5) years from the
termination or expiration of this Agreement. The Receiving Party shall view,
access and use only such Confidential Information of the Disclosing Party as is
necessary to provide or receive Services hereunder, as applicable, and shall not
attempt to view, access or use any other Confidential Information of the
Disclosing Party. Notwithstanding the foregoing, the Receiving Party’s
obligation hereunder shall not apply to information that:

(i) is or subsequently becomes part of the public domain through no action of
the Receiving Party;

(ii) is subsequently received by the Receiving Party from a Third Party without
obligation of confidentiality to the Third Party so disclosing the Confidential
Information;

(iii) is in the possession of the Receiving Party prior to its receipt from the
Disclosing Party, as evidenced by written records; or

(iv) is independently developed by the Receiving Party or its Affiliates without
reference to or other benefit of any Confidential Information of the Disclosing
Party, as evidenced by written records; provided that for purpose of this
Section 13, any information

 

12



--------------------------------------------------------------------------------

owned by the Company as result of the consummation of the Purchase Agreement and
the transactions contemplated thereby that is Confidential Information pursuant
to the foregoing shall be treated as the Confidential Information of the Company
as Disclosing Party and as disclosed to Sellers as Receiving Party, irrespective
of in which party’s possession or control such information may be before,
during, or after the Term, and such Confidential Information shall not be
subject to the foregoing exception (iii).

(b) Notwithstanding Section 13(a), Confidential Information may be disclosed by
the Receiving Party:

(i) to the Receiving Party’s Affiliates, directors, officers, employees, agents
(including, in the case of the Service Provider, any Third Parties engaged to
provide the Services), auditors, consultants and financial advisers
(collectively, “Agents”) to the extent required to comply with the provisions of
this Agreement, provided that the Receiving Party ensures that such Agents
comply with this Section 13. Notwithstanding anything else to the contrary in
this Agreement, the Service Provider shall not be obligated to amend the
duration or scope of the terms of any confidentiality obligations under
agreements entered into by either Service Provider or its Affiliates with Third
Parties prior to the Closing Date to the extent such obligations apply to any
Confidential Information disclosed by the Service Provider(s) to the Service
Recipient under this Agreement but which is owned by the Company as a result of
the consummation of the Purchase Agreement and the transactions contemplated
thereby; and

(ii) except as required by applicable Law (based on counsel by outside legal
advisors) or in response to a valid order by a Governmental Authority with
competent jurisdiction; provided, however, that the Receiving Party shall, to
the extent legally possible, promptly provide the Disclosing Party with written
notice of any such Law or process seeking such an order and, at the Disclosing
Party cost and expense, will assist the Disclosing Party to seek a protective
order or otherwise prevent disclosure or use. The Receiving Party shall not
otherwise be released from confidentiality, non-disclosure or non-use
restrictions hereunder with respect to Confidential Information so disclosed
except to the extent such Confidential Information then or thereafter falls
under one of the foregoing exceptions (i) though (iv) in Section 13(a).

(c) If, at any time, either party hereto determines that the other party has
disclosed, or sought to disclose, Confidential Information in violation of this
Agreement, that any unauthorized personnel (including all Third Party personnel
acting on behalf of the other party) has accessed Confidential Information, or
that the other party or any of such personnel has engaged in activities that may
lead or leads to the unauthorized access to, use of, or disclosure of such
Disclosing Party’s Confidential Information, such party shall immediately
terminate any such personnel’s access to the Confidential Information and
immediately notify the other party. In addition, either party shall have the
right to deny such personnel of the other party access to such party’s
Confidential Information upon notice to the other party in the event that such
party reasonably believes that such personnel pose a security concern. Each
party will cooperate with the other party in investigating any apparent
unauthorized access to or use of such party’s Confidential Information.

 

13



--------------------------------------------------------------------------------

Section 14. Security

(a) If the Service Provider is given access to any of the Service Recipient’s
physical or electronic facilities (the “Recipient Facilities”) in connection
with the provision of the Services, the Service Provider shall comply with all
of the Service Recipient’s security policies, procedures and requirements
(collectively, “Recipient Security Regulations”). If the Service Recipient is
given access to any of the Service Provider’s physical or electronic facilities
(the “Provider Facilities”) in connection with the provision of the Services,
the Service Recipient shall comply with all of the Service Provider’s security
policies, procedures and requirements (collectively, “Provider Security
Regulations”). The Service Provider and the Service Recipient will access and
use only those Recipient Facilities or Provider Facilities, respectively, to
which it has been granted access and use and only to the extent necessary in
connection with the provision of Services.

(b) Each of the Service Provider and the Service Recipient will use all
reasonable efforts to ensure that only those of its personnel who are
specifically authorized to have access to the Recipient Facilities or Provider
Facilities, respectively, gain such access, and to prevent unauthorized access,
use, destruction, alteration or loss of property that are a part thereof,
including notifying its personnel of the restrictions set forth in this
Agreement and of the Recipient Security Regulations or Provider Security
Regulations, respectively. Any destruction, alteration or loss of property that
are a part of the Recipient Facilities by persons authorized by a Service
Provider shall be the responsibility of and paid for fully by Service Provider
without limitation under Section 8(a). Any destruction, alteration or loss of
property that are a part of the Provider Facilities by persons authorized by a
Service Recipient shall be the responsibility of and paid for fully by Service
Recipient.

(c) If, at any time, the Service Provider determines that any of its personnel
has sought to circumvent, or has circumvented, the Security Regulations, that
any unauthorized Service Provider personnel has accessed the physical facilities
of the Service Recipient, the Service Provider shall immediately terminate any
such personnel’s access to the Facilities and immediately notify the Service
Recipient, provided that the Service Provider will cooperate with the Service
Recipient to minimize disruption to the Service Recipient’s business as a result
thereof. In addition, the Service Recipient shall have the right to deny
personnel of the Service Provider access to its Facilities upon notice to the
Service Provider in the event that the Service Recipient reasonably believes
that such personnel have engaged in any of the activities set forth above in
this Section 14(c) or otherwise pose a security concern. The Service Provider
will cooperate with the Service Recipient in investigating any apparent
unauthorized access to the Service Recipient’s physical facilities.

Section 15. Miscellaneous

(a) Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any term or other
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid, illegal or unenforceable, (a) a suitable and equitable
provision shall be substituted therefore in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision

 

14



--------------------------------------------------------------------------------

and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity,
illegality or unenforceability, nor shall such invalidity, illegality or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

(b) Inconsistencies. Nothing contained in this Agreement (or Schedule I) shall
be deemed to supersede or change any of the agreements, obligations,
representations or warranties of the parties to the Purchase Agreement or any
other Ancillary Agreement. To the extent that any provision in this Agreement
(or Schedule I) is inconsistent or conflicts with any provision of the Purchase
Agreement, the provisions of the Purchase Agreement shall control. To the extent
that any provision of Schedule I is inconsistent or conflicts with any other
provision of this Agreement, such other provision of this Agreement shall
control.

(c) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and together shall constitute one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the parties hereto and delivered to the other party, it
being understood that both parties need not sign the same counterpart.

(d) Entire Agreement. This Agreement, together with the Purchase Agreement and
the other Ancillary Agreements, contains the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters,
except for any written agreement of the parties that expressly provides that it
is not superseded by this Agreement.

(e) Governing Law; Choice of Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to any conflicts of law principles thereof to the extent such principles would
permit or require the application of the laws of another jurisdiction. The
parties hereto consent to the exclusive jurisdiction of the Federal and State
courts located in New York City, New York for any action to compel arbitration,
in aid of arbitration or to maintain the status quo or prevent irreparable harm
prior to the appointment of the Arbitrator, and to the non-exclusive
jurisdiction of such courts for enforcement of any arbitral award rendered in
accordance with Section 15(f) herein. Each of the parties (i) consents to the
jurisdiction of each such court in any such suit, action or proceeding,
(ii) waives any objection that it may have to the laying of venue in any such
suit, action or proceeding in any such court and (iii) agrees that service of
any court paper may be made in such manner as may be provided under applicable
Laws or court rules governing service of process. THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVE, AND AGREE TO CAUSE THEIR RESPECTIVE AFFILIATES TO WAIVE, THE
RIGHT TO TRIAL BY JURY IN ANY SUCH ACTION PERMITTED HEREUNDER

(f) Arbitration; Mediation. Any Dispute shall first be subject to Section 5. If
such Dispute cannot be resolved in accordance with Section 5, either party
hereto may submit such Dispute to nonbinding mediation and thereafter such
Dispute shall be resolved in accordance with provisions set forth in
Section 10.11 of the Purchase Agreement.

 

15



--------------------------------------------------------------------------------

(g) Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns. Neither party to this
Agreement may assign any of its rights or obligations under this Agreement
without the prior written consent of the other parties, except that each party
may, without any other party’s consent, assign its rights or obligations to an
Affiliate, or to another company in the event of its merger, amalgamation or
consolidation with such company, or in connection with the transfer or sale of
all or substantially all of its entire business unit or division to which this
Agreement relates; provided, however, that no such assignment by any party shall
relieve such party of any of its obligations hereunder.

(h) Amendments; Waiver. Any provision of this Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed (i) in the
case of an amendment, by Sellers and the Company and (ii) in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

(i) No Third Party Beneficiaries. This Agreement is solely for the benefit of
the Service Provider and its successors and permitted assigns, with respect to
the obligations of the Service Recipient under this Agreement, and for the
benefit of the Service Recipient and its successors and permitted assigns, with
respect to the obligations of the Service Provider under this Agreement, and
this Agreement shall not be deemed to confer upon or give to any Third Party any
remedy, claim liability, reimbursement, cause of action or other right.

(j) Independent Contractor Status. The Service Provider shall be deemed to be an
independent contractor to the Service Recipient. Nothing contained in this
Agreement shall create or be deemed to create the relationship of employer and
employee between the Service Provider and the Service Recipient. The
relationship created between the Service Provider and the Service Recipient
pursuant to or by this Agreement is not and shall not be one of partnership or
joint venture. No party to this Agreement shall, by reason hereof, be deemed to
be a partner or a joint venture of the other party hereto in the conduct of
their respective businesses and/or the conduct of the activities contemplated by
this Agreement. Except as specifically and explicitly provided in this
Agreement, and subject to and in accordance with the provisions hereof, no party
to this Agreement is now, shall become, or shall be deemed to be an agent or
representative of the other party. Except as herein explicitly and specifically
provided, neither party shall have any authority or authorization, of any nature
whatsoever, to speak for or bind the other party to this Agreement.

Section 16. Records. For so long as the Service Provider is providing any
Service hereunder, the Service Provider shall keep and maintain books and
records of the Services provided, sufficient to substantiate the Service
Provider’s invoicing of charges for Services (it being agreed and understood
that the Service Provider shall make such books and records available to any
officer of, or other authorized person designated by, the Service Recipient for
inspection and audit at the principal offices of the Service Provider, at
reasonable times and frequency and on reasonable advance written request
therefore, subject to the confidentiality provisions herein).

 

16



--------------------------------------------------------------------------------

Section 17. Errors, Proration and Consents. Notwithstanding anything to the
contrary in this Agreement, if Service Recipient reasonably determines that an
error has been made with respect to, or that Service Provider has incorrectly
performed or failed to perform, any Service, at the Service Recipient’s request,
without prejudice to any other rights or remedies the Service Recipient may
have, Service Provider shall use commercially reasonable efforts to promptly
correct such error or re-perform or perform such Service, as applicable. After
such correction, re-performance or performance, as applicable, Service Provider
and Service Recipient shall determine the party at fault for the error,
incorrect performance or failure in accordance with the dispute resolution
procedures hereunder and the cost of such correction, re-performance or
performance, as applicable, shall be borne by the party determined to be at
fault for such error, incorrect performance or failure, as applicable. To the
extent the Service Provider is unable to provide in its entirety a Service
because of a partial delay which excuses performance pursuant to Section 11, the
Service Provider shall allocate such resources and/or products as are then
currently available to it and necessary for the performance of such Service
ratably between the Service Provider for its own account and the Service
Recipient for the performance of such Services hereunder in accordance with
Section 2(a).

Section 18. Performance by Affiliates. The parties hereto recognize that each
party may perform some or all of its obligations under this Agreement through
one or more of its Affiliates; provided, however, that each Party shall remain
responsible for such performance and shall cause its Affiliates to comply with
the provisions of this Agreement in connection with such performance.

[signature page follows]

 

17



--------------------------------------------------------------------------------

[***] A CONFIDENTIAL PORTION OF THIS EXHIBIT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

QLT INC. By:  

/s/ Jason Aryeh

  Name: Jason Aryeh   Title: Chairman QLT OPHTHALMICS, INC. By:  

/s/ D. Scott Jones

  Name: D. Scott Jones   Title: President VALEANT PHARMACEUTICALS INTERNATIONAL,
INC. By:  

/s/ Rajiv De Silva

  Name: Rajiv De Silva   Title: President and Chief Operating Officer

 

18



--------------------------------------------------------------------------------

ANNEX I – EXECUTIVE COMMITTEE

Initial members of the Executive Committee are as follows:

For Sellers:

Sukhi Jagpal

QLT Inc.

887 Great Northern Way, Suite 101

Vancouver, B.C.

Canada, V5T 4T5

Telephone: (604) 707-7415

Alexander Lussow

QLT Inc.

887 Great Northern Way, Suite 101

Vancouver, B.C.

Canada, V5T 4T5

Telephone: (604) 707-7216

Suzanne Cadden

QLT Inc.

887 Great Northern Way, Suite 101

Vancouver, B.C.

Canada, V5T 4T5

Telephone: (604) 707-7262

For the Company:

Howard Schiller

Chief Financial Officer, Valeant Pharmaceuticals

700 Route 202/206 North, Bridgewater, NJ 08807

Telephone: (908) 927-1901

 

19



--------------------------------------------------------------------------------

SCHEDULE I

Seller Services

 

Service Provider

   Hourly Rate Range    Low    High

Admin/Analyst

   [***]    [***]

Manager

   [***]    [***]

Director

   [***]    [***]

Executive

   [***]    [***]

Each employee of Sellers who will provide Services to Service Recipient has a
designated standard hourly rate. The range of rates by class of each employee is
set forth above. Dollars are in US dollars.

Sellers also shall be reimbursed by the Company for all out of pocket expenses
incurred by Service Provider in connection with the providing of the Services,
including any fees paid or payable to a Governmental Authority pursuant to
Applicable Law (including 2013 PDUFA fees of $217,369 for the Product and fees
incurred in connection with filing the PMA for the Laser).

 

20



--------------------------------------------------------------------------------

Valeant Draft of September 21, 2012

TSA Schedule I - Services

 

Service

 

Description

     Termination
Date (or weeks
from Closing)    Support Accounts Payable  

•

     Manage processing of purchase orders and invoices for payment by Valeant
and all other activities normally associated with the Accounts Payable
functions.      February 28,
2013     

•

     Support transition of activities to Valeant by agreed-upon transition date.
        Accounts Receivable  

•

     Manage processing of billing, collections and deductions resolution and all
other activities normally associated with the Accounts Receivable function.     
February 28,
2013     

•

     Support transition of activities to Valeant by agreed-upon transition date.
        Commercial - Marketing  

•

     Provide historical and 2012 brand plans, A&P detail, creative assets, and
marketing commitments/contracts to transition management to Valeant.      12
weeks     

•

     Provide reimbursement and patient assistance programs information and
support, contracts and materials and program history, including payor coverage
information.         Commercial - Marketing  

•

     Provide all high-res artwork for packaging and promotional materials and
support revision of materials to reflect Valeant trade dress, as needed.      12
weeks    Commercial - Sales  

•

     Provide customer lists, assumed contracts and aid with transition of
business relationships from Sellers to Valeant.      12 weeks     

•

     Provide detailed SKU, price lists, promotional calendars and trade
discounts by account.          

•

     Transfer existing contracts with retail accounts, brokers and agencies as
required.          

•

     Complete required reporting until Valeant receives NDC.      TBD     

•

     Continued sales force management and sales force support     
January 31, 2013    Documents and Data  

•

     Transfer documents from Qlink, Docubridge, QLT on-site archive (paper
copies) and off-site storage (Iron Mountain).        

 

21



--------------------------------------------------------------------------------

Service

 

Description

     Termination
Date (or weeks
from Closing)    Support Finance   •    Provide information required to support
financial reconciliation for sales, returns, chargebacks, Medicaid, Gross to Net
accruals, calculations required under the Medicaid Drug Rebate Program,
calculation of Medicare Part B Average Sales Price (ASP), calculation of
PHS/340B Ceiling Price, calculation of Non-Federal Average Manufacturer Price
(Non-FAMP), and calculation of Federal Ceiling Price (FCP), as needed     
12 weeks      •    Provide all reasonably requested historical P&Ls with
detailed breakdown.         Government and Managed Care Contracts   •    Manage
all government and any managed care contracts and provide all information
supporting transition of processing, as needed, including transitioning Third
Party contractors for managed care/ reimbursement      12 weeks      •   
Support Medicare review; particular to pending NCD status (reimbursement).     
Jan 31      •    Assist in required reporting under the Medicaid Drug Rebate
Program and Medicare Part B Average Sales Price calculation, PHS/340B, and
Veterans Health Care Act/Federal Supply Schedule (FSS) Program.           •   
Assist in necessary transition required for the listing of Products on
Purchaser’s applicable Government price reporting agreements under the Medicaid
Rebate Program agreement, PHS 340B Program agreement, Medicare Part D Coverage
Gap Discount Program, VA Master Agreement, and FSS contract.         Information
Technology   •    Continue, for the agreed upon transition period, to host
websites, maintain any necessary content changes, keep domain names registered,
etc.      12 weeks      •    Transfer all digital assets and permissions from
Sellers to Valeant including website URLs, domain names, website hosting, 1-800
telephone and fax numbers.           •    Support data migration (extracts,
mapping, loads), EDI requirements and mapping, product/customer and sales
history extracts and loads. Also, provide access and extracts of any regulatory
(PV, PQ) and any other product related data.        

 

22



--------------------------------------------------------------------------------

Service

 

Description

     Termination
Date (or weeks
from Closing)    Support Laser PMA   •      Submit PMA & supporting application
     August 31, 2013
or as extended
from such date
by mutual
agreement for
up to two
additional
4-month periods      •      Maintain manufacturing site, and seek FDA approval
          •      Manufacture Lasers post approval until August 31, 2013        
  •      Manage quality systems for Lasers manufactured by QLTI           •     
Provide technical support           •      Assist in component procurement     
     •      Comply with regulatory obligations        

 

Order Processing and Customer Service

 

 

•

    

 

Manage order processing, shipping, customer service support, coupon and rebate
programs, and returns until order to cash go live date with Valeant.

    

 

12 weeks

     •      Support information exchange and transition support to Valeant up to
two weeks post order to cash go live date.        

 

Pharmacovigilance

 

 

•

    

 

Management of pharmacovigilance activities during transition services period.

    

 

12 weeks

     •      Transfer product specific safety requirements (region specific, if
applicable)           •      Transfer product safety data for both
post-marketing and clinical (if applicable), as well as for any regions outside
US (if applicable)           •      Transfer historic post-marketing and
clinical (if applicable) aggregate reports. Complete aggregate reports with
periods ending prior to or during transition period.           •      Transfer
labeling/artwork           •      Notify Curascript and Besse of change in
ownership           •      Transfer technical complaint information in Qlink and
medical (Safety) complaints/AEs in ClinTrace to Valeant        

 

R&D - Call Center /

Product Complaints

 

 

•

    

 

Manage product complaint services for duration of transition services period.

    

 

12 weeks

     •      Provide standard response documents and FAQ’s, medical information
reports, product complaints, database transfer, product information sheets and
training documents for customer service teams.        

 

23



--------------------------------------------------------------------------------

Service

 

Description

     Termination
Date (or weeks
from Closing)    Support R&D - Medical Affairs   All the following items apply
to materials generated by QLT on or after January 1, 2010 (when QLT assumed
marketing and sales for Visudyne in the US) or any other materials used in the
Business during such period:      12 Weeks      •    General Medical Affairs
related information (Medical product plan/strategy, investigator brochure,
medical team minutes, internal slide decks summarizing disease states/product,
statistical plans, datamining)           •    MSL related (slide decks, key
insights, FAQs, training materials, approved literature for MSL
use/dissemination)           •    HEOR related data (AMCP and Medicaid dossiers,
value matrix documents, formulary presentations)           •   
Investigator-Initiated Studies (IIT) Related (Slide decks summarizing IIT
progress and activity, For completed IITs: final reports and/or publications,
For ongoing IITs: protocol, study agreement, all received documentation)        
  •    External Advisory Board Related (Meeting minutes, Slide presentation from
advisory boards, List of attendees of advisory boards)           •   
Publication Planning Related (Publication plans, Slide decks summarizing
publication activities, List of all sponsored publications cross-referenced by
study, PDFs of all publications and posters, Publication planning meeting
minutes, Facts related to publication agency on record (e.g., contact
information), All printouts and statistical plans related to publications)     
     •    CME Related (strategy decks and budget, Annual reports of spend)     
     •    LCM Related (Slide decks and other documents summarizing discussions
of possible LCM activities)         R&D - Product Development   •    Not
applicable unless programs to transfer.      12 weeks    R&D - Quality   •   
Manage Quality related activities for duration of transition services period.
Provide quality standards and agreements for all products and revise and
reassign, as needed.      12 weeks   

 

24



--------------------------------------------------------------------------------

Service

 

Description

     Termination
Date (or weeks
from Closing)    Support R&D - Regulatory   •    Manage R&D related activities
for duration of transition services period. Provide Regulatory information as
needed for review of labeling and supporting materials for packaging,
advertising and promotional materials. Provide warning letters, FDA
correspondences and AE reporting for acquired products.      12 weeks    R&D -
Regulatory Canada   •    File letters with Valeant/Novartis to Health Canada.
     12 weeks      •    Assist in transferring information related to DIN codes.
          •    Transfer complete Regulatory file for products registered in
Canada to Valeant.         Supply Chain - Manufacturing   •    Conduct demand
planning, order appropriate components and applicable raw material to support
demand and inventory plan for the TSA period to support agreed upon forecast.
     12 weeks      •    Work with all CMOs to produce and ship all SKU’s.     
     •    Transfer CMO contracts (as applicable) and relationships - working
with Valeant Supply Chain to transition into full turnkey were appropriate.     
     •    Work with Valeant Supply Chain to draw down inventory of components as
TSA nears conclusion. Arrange for packing and shipping of unused components to
CMOs.           •    All work to be conducted in the normal course of business.
       

 

Supply Chain - Physical transfer of inventory

 

 

•

  

 

Warehouse finished goods as per cGMP requirements

    

 

12 weeks

     •    Distribute product as per normal course of business           •   
Report estimated inventory position on a monthly basis           •    Support
transfer of inventory to Valeant’s warehouse           •    Continue to ship
inventory to support the business during the inventory transition period to
Valeant warehouse.         Testing   •    Transfer test methods (formal method
transfer/validation) for release testing (VFI) and stability testing (VFI,
verteporfin presome and verteporfin API).      TBD      •    Notify Novartis for
ROW filings for change in labs.           •    Transfer stability and retention
samples currently at QLT.           •    Transfer verteporfin and
verteporfin-related compounds reference standards.           •    Release
testing and determine disposition (release/reject) of unlabeled vials of        

 

25



--------------------------------------------------------------------------------

Service

 

Description

     Termination
Date (or weeks
from Closing)    Support      VFI for sale to Novartis and to proceed for US
labeling: Make regulatory filings for change in responsibilities in US and
Canada for testing and release. Notify Novartis for ROW filings.        

 

26